Notice of Pre-AIA  or AIA  Status
 The present application is being examined under the pre-AIA  first to invent provisions

DETAILED ACTION
Claims 1-20 are pending.
Applicant’s election without traverse of Group I: 1-20 in the reply filed on 11/01/2022 is acknowledged. Applicants have amended claim 5 of Group II to be consistent with the other claims by referring to the method of claim 4 (See Applicant’s Remarks on page 6 in the reply filed 11/01/2022). Further, the requirement of a species election made in the Restriction filed 9/02/2022 is withdrawn to provide compact prosecution of instant application. 
Herein, claims 1-20 are for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 and 11/12/2020 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Presence of acronyms in claims
It is suggested for purposes of clarity that the first occurrence of an acronym follow the full name of the topic. 
For example, claim 18 recites CNS (central nervous system). It is suggested that the phrase be rewritten as ‘central nervous system (CNS)’; or, alternatively, the phrase can be rewritten as ‘central nervous system’ (i.e., omitting the acronym: ‘CNS’).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL- The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites:
A method of preparing a pharmaceutical composition comprising timed pulsatile release (TPR) beads, wherein said TPR beads comprise:
a solid dispersion of at least one active pharmaceutical ingredient in at least one solubility enhancing polymer; and a TPR coating comprising a water insoluble polymer and an enteric polymer;
wherein the composition provides a therapeutically effective plasma concentration of the active pharmaceutical ingredient over a period of at least about 18 hours,
the method comprising:
dissolving the at least one active pharmaceutical ingredient and sufficient solubility enhancing polymer in a pharmaceutically acceptable solvent;
removing the pharmaceutically acceptable solvent from the solution of the at least one active pharmaceutical ingredient and solubility-enhancing polymer, whereby particles of a solid dispersion comprising molecularly dispersed active pharmaceutical ingredient and solubility enhancing polymer are formed;
dissolving the water insoluble polymer and the enteric polymer in a pharmaceutically acceptable coating solvent, thereby forming a TPR coating solution;
coating the particles of solid dispersion with the TPR coating solution;
removing the coating solvent, thereby forming TPR beads comprising a TPR coating formed on the particles of solid dispersion.

The broad genus subject matter:
at least one active pharmaceutical ingredient; solubility-enhancing polymer; water insoluble polymers, enteric polymers, i.e., a TPR coating comprising a water insoluble polymer and an enteric polymer; and, a pharmaceutically acceptable solvent, would encompass a vast number of varied mixtures of these broadly claimed classes of active pharmaceutical ingredients, solubility-enhancing polymers and enteric polymers, of which the amount of each class of substance by a total weight of the pharmaceutical composition is further open-ended since the amount of each substance is not instantly limited.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by the inventor. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v.
American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed."). 
	For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated: "A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, or chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 197 3). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966. "Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The problem is especially critical with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, as here: wherein the composition provides a therapeutically effective plasma concentration of the active pharmaceutical ingredient over a period of at least about 18 hours.
The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.
The specification discloses in paragraphs [00380039] a plurality varied active pharmaceutical ingredients and examples thereof over pages 8-12. Further, a list of solubility-enhancing polymers is disclosed in paragraph [0043], e.g., polyvinyl pyrrolidone, copolymers of vinyl acetate/vinylpyrrolidon, methylcellulose, hydroxypropyl cellulose, hydroxypropyl methylcellulose, hydroxypropyl methyl cellulose acetate succinate, polyethylene oxide, polyethylene glycol, and cyclodextrin, but are limited by these examples. Further, water soluble polymers are disclosed in paragraphs [[0047] that include cellulose derivatives, polyvinyl acetate, neutral copolymers based on ethyl acrylate and methylmethacrylate, copolymers of acrylic and methacrylic acid esters with quaternary ammonium groups, such as Eudragit NE, RS or RS30D, RL or RL30D and the like. And, Enteric polymers are disclosed in paragraph [0048] that are included are acid substituted cellulose esters, polyvinyl acetate phthalate, pH-sensitive methacrylic acid-methamethacrylate copolymers and shellac. Further, the specification in paragraph [0077] discloses that the pharmaceutically acceptable solvent can be a single solvent, or a mixture of solvents, wherein non-limiting examples of suitable solvents include water, ketones such as acetone, alcohols such as ethanol, and mixtures thereof (e.g., aqueous acetone, ethanol, etc.
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic claim. However, it is unquestionable that claim 1 is broad and generic with respect to a method of preparing a vast number of pharmaceutical composition comprising varied combinations of at least one active pharmaceutical ingredient, solubility-enhancing polymers, water insoluble polymers, enteric polymers, and pharmaceutically acceptable solvents, wherein the percent by weight amounts based on the total weigh of the composition for each component is open-ended such that the possible variations of pharmaceutical compositions are seemingly limitless of which do not have sufficient description in the specification.
Specification merely exemplifies using Nifedipine: in examples 3-6 and 9: Nifedipine IR/TPR Beads; Lercanidipine: example 8 is directed to using active agent Lercanidipine, and Iloperidone: example 10 describes TPR beads using IIoperidone.
Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In
Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
If a genus has substantial variance, the disclosure must present a sufficient number of representative species that encompass the genus in order to adequately describe the genus (i.e., the disclosure must describe a sufficient variety of species to reflect the variation within that genus) See MPEP § 2163. Otherwise, as stated by the court in Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company, 598 F.3d 1336 (Fed. Cir. 2010), “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the Specification, including original claim language, demonstrates that the Applicant has invented species sufficient to support a claim to a genus.
Based on the foregoing, it is evident that the method of preparing a pharmaceutical composition comprising timed pulsatile release (TPR) beads, wherein said TPR beads comprise a solid dispersion of at least one active pharmaceutical ingredient in at least one solubility enhancing polymer; and a TPR coating comprising a water insoluble polymer and an enteric polymer; wherein the composition provides a therapeutically effective plasma concentration of the active pharmaceutical ingredient over a period of at least about 18 hours, as instantly claimed, embraces a broad genus of pharmaceutical compositions of which do not have sufficient description in the specification.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").
Accordingly, it is deemed that the specification fails to provide adequate written description for a method of preparing a pharmaceutical composition comprising timed pulsatile release (TPR) beads and does not reasonably convey to one skilled in the relevant art that the inventor(s), have possession of the entire scope of the claimed invention as claimed in the Claim set filed 11/01/2022. The remaining claims are rejected at least for the reason that they are dependent on a rejected claim.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7::00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626